Citation Nr: 0640009	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a scar.

7.  Entitlement to service connection for diverticulitis.

8.  Entitlement to service connection for a stomach disorder.




REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from June 1959 to 
March 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran served over 20 years in the 
military.  The service medical records associated with the 
claims file appear to be incomplete because there are no 
records dated prior to 1967.  There has been no explanation 
provided by the National Personnel Records Center (NPRC) as 
to why the service medical records essentially prior to 1967 
have not been obtained.  The veteran contended in a May 2005 
statement that a thorough review of his service personnel 
records and service medical records should document that he 
was treated for his claimed conditions.

Therefore, on remand, an attempt should be made to obtain a 
complete set of the veteran's service personnel and medical 
records.  If the records prior to 1967 are not located, the 
NPRC should provide an explanation.

The veteran has provided private medical records dated from 
2000 that document that he has been diagnosed with diabetes 
mellitus, type II; coronary artery disease; gastrointestinal 
bleeding; and diverticulosis.  These records, however, do not 
contain medical opinions that link these disorders to the 
veteran's military service.

With respect to the veteran's claim for service connection 
for diabetes mellitus, type II, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  Type 2 
diabetes mellitus is included in this list of presumptive 
disorders. 38 C.F.R. § 3.309(e) (2006).

The service records associated with the claims file do not 
indicate that the veteran served or visited the Republic of 
Vietnam during his time in service.  In fact, the NPRC 
reported this when it provided the service medical records 
that are associated with the claims file to the RO in May 
2003.  Further, the veteran does not appear to contend that 
he had set foot in the Republic of Vietnam, although he has 
not specifically stated this.  Nevertheless, given that the 
veteran's service records are apparently incomplete, the NPRC 
should make an attempt to confirm that the veteran did not 
serve in the Republic of Vietnam during any period of 
service, specifically to include prior to 1967.

With respect to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, he contends that he 
was exposed to acoustic trauma while stationed on board 
submarines.  He maintains that the submarines were loud and 
noisy.

The service medical records that have been obtained do not 
show findings of bilateral hearing loss or tinnitus.  The 
Board notes, however, the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection 
for such condition.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Board also notes that the veteran was treated on various 
occasions for complaints of vertigo.  According to an August 
1972 service treatment record, the veteran was noted to have 
a history of vertigo with head movement.  The impression was 
resolving left otitis media and labyrinthitis. 

In light of the above, the Board finds that a VA examination, 
as described below, is necessary to determine whether the 
veteran currently has bilateral hearing loss as defined by 
38 C.F.R. § 3.385; tinnitus; and/or vertigo, and, if so, 
whether these conditions are more likely than not related to 
the described acoustic trauma during service or documented 
treatment for vertigo.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duties to notify and assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

As the matter is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claims for 
service connection for diabetes mellitus, type II; bilateral 
hearing loss; tinnitus; vertigo; a heart disorder; residuals 
of a scar; diverticulosis; and a stomach disorder.  VA 
notification should include notice of information regarding 
proper ratings and effective dates of awards.  (See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that the 
appellant is issued proper notification 
appropriate for his claim of entitlement 
to service connection for diabetes 
mellitus, type II; bilateral hearing 
loss; tinnitus; vertigo; a heart 
disorder; residuals of a scar; 
diverticulosis; and a stomach disorder, 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law.  The RO should specifically 
provide the veteran appropriate notice as 
to the rating of disabilities and 
effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should attempt to obtain a 
complete set of the veteran's service 
personnel and medical records, including 
any records dated prior to 1967.  If no 
additional records are found, including 
the pre-1967 records, the National 
Personnel Records Center or other 
appropriate authority should provide an 
explanation and the file should be 
properly noted.

3.  The RO should ascertain whether the 
veteran served in the Republic of Vietnam 
during any period of service, 
specifically to include prior to 1967.

4.  After completing any necessary 
development, the RO should schedule the 
veteran for an ear, nose, and throat 
(ENT) examination and audiology 
examination, to determine existence, 
severity and etiology of any current 
bilateral hearing loss, tinnitus, and 
vertigo.  All necessary testing, 
including audiometric tests, should be 
performed.  The claims folder should be 
reviewed by the examiner.  The examiner 
should specifically note that the veteran 
was treated for vertigo and labyrinthitis 
in August 1972, and that he maintains 
that he was exposed to acoustic trauma 
while serving on board submarines during 
his over 20 years of service.  

After reviewing the claims file and 
examining the veteran, the examiner 
should specify whether the veteran has 
bilateral hearing loss, tinnitus, and/or 
vertigo.  If so, the examiner should then 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such current disability(ies) is/are 
related to the veteran's military 
service.  The examiner must explain the 
rationale for all opinions given.

5.  After receiving any additional 
evidence, as described above, and 
providing any necessary development 
resulting from that evidence, the RO 
should then readjudicate the claims.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



